Davis, P. J.:
In accordance with the principle of assessment adopted by the commissioners, the value of the California Dry Dock Company stock ($104,250) should also have been deducted. This court has lately held, in The People ex rel. Trowbridge v. The Commissioners (11 S. C. [4 Hun], 595), that the stock of foreign corporations owned by i/ndividuals in this State, is not taxable here ; and the Court of Appeals have affirmed that decision. Treating the relators as entitled to'the benefit of that rule requires the deduction of the value of such stock. All the other questions we think were disposed of in the case of these relators against the commissioners, in this court and in the Court of Appeals. (8 S. C. [1 Hun], 143 ; S. C., Court of Appeals., Op. by JohNSON, J.)
When we consider that the relators are a corporation of this State, and that by the laws of this State such corporations are taxa*201ble upon tbe actual value-of their capital stock, which capital stock has no legal situs outside of the State where the corporation is created, and that this situs does not depend upon the nature or locality of the investments in which the capital of the company may chance to be made, it is quite apparent that the relators have been favorably dealt with by the commissioners.
The assessment should be corrected in the particular above mentioned, and affirmed as to the residue, without costs.
Daniels and Beady, JJ., concurred.
Assessment modified by deducting the value of the stock of the California Dry Dock Company, and as modified affirmed.